 



Exhibit 10.46

Superconductor Technologies Inc.

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”) is made and entered into as of
February 14, 2005, by and between Superconductor Technologies Inc., a Delaware
corporation (the “Company”), and Jeffrey A. Quiram, an individual (the
“Executive”), with reference to the following facts:

     A. The Company, headquartered in Santa Barbara, California, is the global
leader in developing, manufacturing, and marketing superconducting products for
wireless networks.

     B. Executive is a senior global executive with broad general management and
sales experience in the telecommunications industry.

     C. The Company wishes to hire Executive for the position of President and
Chief Executive Officer, and Executive wishes to be hired for such position, on
the terms and conditions set forth in this Agreement.

     NOW, THEREFORE, based on the above premises and in consideration of the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

     1. Employment with the Company.

          1.1 Position and Duties. Subject to the terms set forth herein, the
Company agrees to employ Executive as President and Chief Executive Officer, and
Executive hereby accepts such employment. Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with his
position, consistent with the Restated Bylaws of the Company and as reasonably
required by the Company’s Board of Directors (the “Board”). The Company will
also appoint Executive to the Board and any executive committee thereof that may
exist from time to time. Executive will report solely and directly to the Board,
and all other employees will report solely and directly to the Executive or his
designees. Notwithstanding the foregoing, the Board members will have
unrestricted access to communicate on a confidential basis with any and all
employees as and when they deem necessary or appropriate in the discharge of
their fiduciary duties.

          1.2 Full Time and Best Efforts. Executive will perform his duties
faithfully and to the best of his ability and will devote his full business time
and effort to the performance of his duties hereunder. Executive will not engage
in any other employment or business activities for any direct or indirect
remuneration that would be directly harmful or detrimental to, or that may
compete with, the business and affairs of the Company, or that would interfere
with his duties hereunder. Executive acknowledges that frequent travel may be
necessary in carrying out his duties hereunder

          1.3 Transition. Executive will commence services to the Company on
February 17, 2005, but the Company will continue to employ M. Peter Thomas as
President and Chief Executive Officer until the completion and filing with the
Securities and Exchange Commission of the Company’s Annual Report on Form 10-K
for the year ended December 31, 2004. The Company will appoint Executive to the
position of President and Chief Executive Officer immediately after the filing
of the Annual Report on Form 10-K. Executive will use the

 



--------------------------------------------------------------------------------



 



interim period to work with Mr. Thomas to prepare for and effect a smooth
transition of Mr. Thomas’ responsibilities to Executive.

          1.4 Company Policies. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, including but not limited to those relating to protection of
confidential information and assignment of inventions, except that when the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control. Subject
to the foregoing, Executive will sign within ten (10) days the Company’s
standard Employee Proprietary Information Agreement.

     2. At-Will Employment. Executive’s employment with the Company is “at-will”
and may be terminated at any time without cause by either party upon thirty
(30) days prior written notice; provided, however, that the Company is not
required to give notice of a termination for Cause. Termination of the
employment relationship is the right of each party and will not constitute a
breach of this Agreement. No provision of this Agreement shall be construed as
conferring upon Executive a right to continue as an employee or executive of the
Company or any subsidiary or affiliated entity. In the event of termination,
Executive will voluntarily and immediately resign from the Board and any similar
position with any subsidiary or affiliate.

     3. Compensation.

          3.1 Base Salary. The Company will compensate Executive for services
rendered hereunder at the rate of Three Hundred Thousand Dollars ($300,000) per
year payable in accordance with the Company’s normal payroll practices and
subject to payroll deductions as may be necessary or customary for the Company’s
salaried employees. The Compensation Committee of the Board (the “Compensation
Committee”) will review, and in its sole discretion may increase, the Base
Salary each year.

          3.2 Performance Bonus. The Company will pay Executive an annual
performance bonus of up to One Hundred Percent (100%) of his Base Salary based
upon achievement of performance goals. The Compensation Committee and Executive
will work together in good faith on an annual basis to develop mutually
acceptable performance goals for the coming year.

          3.3 Equity Incentive Compensation.

               3.3.1 Option Grants. The Company will grant Executive the
following equity-based compensation awards under its 2003 Equity Incentive Plan:

                    3.3.1.1 A non-qualified stock option to purchase One Million
Two Hundred Thousand (1,200,000) shares of common stock with a per share
exercise price equal to the fair market value of the Company’s common stock on
the date the Board approves this Agreement (the “Start Date Exercise Price”);
and

                    3.3.1.2 A non-qualified stock option to purchase an
additional One Million Two Hundred Thousand (1,200,000) shares of common stock
(subject to increase in accordance with Section 3.3.3) with a per share exercise
price equal to the fair market value of the Company’s common stock on the date
the stockholders approve an increase in the number of shares of stock authorized
for grants under the 2003 Equity Incentive Plan (the “Approval Date Exercise
Price”).

               3.3.2 Other Terms. All of the options granted under this
Section 3.3 will (a) have a term of ten (10) years, (b) vest 25% on the first
anniversary of Executive’s start date with the Company and 75% in 36 equal
monthly installments thereafter, (c) have such other terms as are contained in
the Company’s standard form of stock option agreement presently in

2



--------------------------------------------------------------------------------



 



use and not inconsistent with the terms of this either this Agreement or the
stock option agreement entered into by Executive and the Company and executed
contemporaneously herewith (the “Option Agreement”) and (d) be subject to all
the terms and conditions of the Company’s 2003 Equity Incentive Plan. The
Compensation Committee is considering other performance-based criteria for
earlier accelerated vesting of employee stock options. The Compensation
Committee may, in its sole discretion, include such criteria for accelerated
vesting in the foregoing stock options.

               3.3.3 Stockholder Approval of Plan Increase. The Company will
submit a request to its stockholders at the upcoming 2005 annual meeting to
increase the number of shares of stock authorized for grants under the 2003
Equity Incentive Plan. If the stockholders decline to approve the increase, the
Company will grant options to Executive under the 2003 Equity Plan (priced with
a per share exercise price equal to the fair market value of the Company’s
common stock on the date the stockholders decline to approve the increase) as
and when additional options become available under the plan as a result of the
expiration and forfeiture of other stock options outstanding under the plan
until is has fulfilled its obligations to Executive under Section 3.3.1.2. The
Company will not grant any further stock options under the 2003 Equity Incentive
Plan until it has fulfilled its obligations to Executive under Section 3.3.1.2.

               3.3.4 Impact of Interim Stock Price Increase. If the Approval
Date Exercise Price exceeds the Grant Date Exercise Price, the Company will
compensate Executive for the increase by granting him another non-qualified
stock option to purchase at the Approval Date Exercise Price additional shares
of common stock. The number of shares for such additional stock option will be
determined based on a linear scale of 0 shares to 250,000 shares as the
difference in exercise prices increases from $0 to $1.00. For example, if the
Grant Date Exercise Price is $1.05 and the Approval Date Exercise Price is
exercise price $1.35, then the number of shares would equal ($1.35 -
$1.05)/$1.00 X 250,000, or 75,000 shares. Under this formula, the maximum number
is 250,000 shares regardless of any further increase in the exercise price
between the two dates.

     4. Benefits.

          4.1 Commuting and Travel Expenses. The Company understands that
Executive presently resides in Minnesota and has not committed to relocate his
family to Santa Barbara, California. However, Executive has committed to perform
services under this Agreement at the Company’s headquarters in Santa Barbara and
will effectively commute to work. Executive will devote sufficient time working
at the Company’s headquarters in Santa Barbara and meeting with customers at
their offices, in each case to the extent required to perform the duties of his
office. The Company will (a) pay for Executive’s reasonable travel expenses
commuting to/from his home in Minnesota (based on the Company’s travel policy
guidelines) and (b) lease a suitable apartment for Executive within ten
(10) miles of its Santa Barbara headquarters.

          4.2 Automobile Lease. The Company will lease an automobile for
Executive’s use in Santa Barbara consistent with past practice for the Company’s
Chief Executive Officer.

          4.3 General Programs. Executive shall be entitled to participate in
the employee benefit plans and programs of the Company, if any, to the extent
that his position, tenure, salary, age, health and other qualifications make him
eligible to participate in such plans or programs, subject to the rules and
regulations applicable thereto. Subject to Section 10.7.4, the Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time.

3



--------------------------------------------------------------------------------



 



          4.4 Special Reimbursement for Taxes Resulting from Payment of
Commuting Expenses. Executive shall be entitled to receive an additional payment
hereunder (the “Tax Indemnity Payment”) in an amount equal to any increase in
Executive’s income and payroll taxes attributable to any commuting, automobile
and living accommodation payments or expenses paid to or on behalf of Executive,
including an additional amount equal to any additional income and payroll taxes
which are attributable to or resulting from the Tax Indemnity Payment, such that
Executive retains an amount of the Tax Indemnity Payment equal to the increase
in income and payroll taxes attributable to the payment or reimbursement of the
commuting, automobile and living accommodation expenses to or on behalf of the
Executive.

     5. Business Expenses. The Company shall reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

     6. Termination Before a Change of Control.

          6.1 Involuntary Termination. If Executive’s employment with the
Company is terminated before a Change of Control due to an Involuntary
Termination, then Executive shall be entitled to receive the following:

               6.1.1 a lump sum severance payment equal to one (1.0) times
Executive’s Base Salary as in effect on the date of the Involuntary Termination,

               6.1.2 any Bonus for the twelve (12) month period following
Executive’s termination which had been previously authorized,

               6.1.3 twelve (12) months of coverage for Executive and his
spouse/dependents under group health, life or other similar insurance plans
substantially comparable to the group health, life and other similar insurance
plans in which Executive and his spouse/dependents participated on the date of
such termination,

               6.1.4 accelerated vesting of all stock options which would have
otherwise vested solely by the passage of time during the twelve (12) months
after the date of termination if the Involuntary Termination had not occurred
(i.e. excluding any vesting dependent on achieving performance objectives); and

               6.1.5 six months from the date of termination to exercise any
vested stock options, including any stock options vesting by virtue of the
accelerated vesting provisions of Section 6.1.4; provided, however, that such
options will automatically expire thirty (30) days following the date that
Executive becomes a director, employee or consultant of any Competing Company.

          6.2 Other Termination. If Executive’s employment is terminated before
a Change of Control for any reason other than an Involuntary Termination, then
Executive shall not be entitled to receive severance or other benefits pursuant
to this Agreement, but may be eligible for those benefits (if any) as may then
be established under the Company’s severance and benefits plans and policies
existing at the time of such termination.

          6.3 Mitigation. Except as may be expressly provided elsewhere in this
Agreement, the Executive shall not be required to mitigate the amount of any
payment or benefit contemplated by this Section 6 (whether by seeking new
employment or in any other manner). No such payment shall be reduced by earnings
that the Executive may receive from any other source.

4



--------------------------------------------------------------------------------



 



       7. Change of Control.

          7.1 In the event of a Change of Control, Executive shall be entitled
to receive the following in lieu of any payments or other benefits under
Section 6 (Termination Before Change of Control) and regardless of whether
Executive’s employment is continued or terminated (except as expressly provided
below in Section 7.1.5):

               7.1.1 a lump sum payment equal to two (2.0) times the Executive’s
Base Salary as in effect on the date of the Change of Control,

               7.1.2 any Bonus for the twelve (12) month period following
Executive’s termination which had been previously authorized,

               7.1.3 twenty-four (24) months of coverage for Executive and his
spouse/dependents under group health, life or other similar insurance plans
substantially comparable to the group health, life and other similar insurance
plans in which Executive and his spouse/dependents participated on the date of
such termination,

               7.1.4 accelerated vesting of fifty percent (50%) of Executive’s
unvested stock options;

               7.1.5 accelerated vesting of the remaining fifty percent (50%) of
Executive’s options if and only if Executive does not resign during the six
month period following the date of the Change of Control; and

               7.1.6 five years from the date of the Change of Control to
exercise any vested stock options, including any stock options vesting by virtue
of the accelerated vesting provisions of Section 7.1.4 and 7.1.5; provided,
however, that such options will automatically expire thirty (30) days following
the date that Executive becomes a director, employee or consultant of any
Competing Company.

          Notwithstanding Section 2, Executive may not terminate his employment
resign other than pursuant to an Involuntary Termination under Section 10.7
during the six month period following a Change of Control; provided that
purposes of the foregoing, Involuntary Termination shall not include
Section 10.7.1.

          For purposes of this Section, a termination of Executive’ employment
prior to a Change of Control shall be deemed to have occurred after or in
connection with such Change of Control if Executive reasonably demonstrates that
such termination constitutes an Involuntary Termination and that the
circumstance(s) or event(s) which constitute such Involuntary Termination
occurred (a) at the request of an individual, entity or group who has entered
into an agreement with the Company, the consummation of which will constitute a
Change of Control (or who has taken other steps reasonably calculated to effect
a Change of Control) or (b) otherwise in connection with, as a result of or in
anticipation of a Change of Control.

          7.2 Modified Reduction. Notwithstanding any other provisions of this
Agreement to the contrary, in the event that any payments or benefits received
or to be received by Executive in connection with Executive’s employment with
the Company (or termination thereof) would subject Executive to the excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Excise Tax”), and if the net after-tax amount (taking into account all
applicable taxes payable by Executive, including without limitation any Excise
Tax) that Executive would receive with respect to such payments or benefits does
not exceed the net after-tax amount Executive would receive if the amount of
such payments and benefits were reduced to the maximum amount which could
otherwise be payable to Executive without the imposition of the Excise Tax,
then, only the extent necessary to eliminate the imposition of

5



--------------------------------------------------------------------------------



 



the Excise Tax, such payments and benefits shall be reduced, in the order and as
to the type specified by Executive.

     8. Condition to Severances Payments. All severance payments and other
benefits provided under Sections 6 and 7 are conditioned on Executive’s
continuing compliance with this Agreement and the Company’s policies and
Executive’s execution of a release of claims and covenant not to sue
substantially in the form provided in Exhibit A upon termination of employment .

     9. Insurance and Indemnification. The Company will keep in effect during
Executive’s employment and for six (6) years thereafter director and officer’s
liability insurance comparable in amount and scope to its present policy
covering current and former directors and officers. The Company and Executive
will also concurrently herewith execute an Indemnification Agreement identical
in form and substance to the Indemnification Agreement currently in effect for
the Company’s other directors and Executive Officers.

     10. Definitions.

          10.1 Base Salary. “Base Salary” means Executive’s annualized base
salary under Section 3.1 and as may be subsequently adjusted upward for
increases.

          10.2 Cause. “Cause” means the occurrence of anyone or more of the
following:

               10.2.1 Executive’s conviction by, or entry of a plea of guilty or
nolo contendere in, a court of final jurisdiction for any crime which
constitutes a felony in the jurisdiction involved;

               10.2.2 Executive’s misappropriation of funds or commission of an
act of fraud, whether prior or subsequent to the date hereof, upon the Company;

               10.2.3 gross negligence by Executive in the scope of Executive’s
services to the Company resulting in economic damage to the Company; or

               10.2.4 a failure of Executive to follow the lawful mandates of
the Board.

     Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause without (a) reasonable notice to Executive setting forth
the reasons for Company’s intention to terminate for Cause and (b) an
opportunity for Executive to be heard (with counsel) before the Board.

          10.3 Change of Control. “Change of Control” means the occurrence of
any of the following events on or after the effective date of this Agreement:

               10.3.1 When any “person,” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors, other than the following persons:

                    10.3.1.1 the Company,

                    10.3.1.2 a subsidiary of the Company,

                    10.3.1.3 a Company employee benefit plan, including any
trustee of such plan acting as trustee, or

6



--------------------------------------------------------------------------------



 



                    10.3.1.4 any person who, as of the effective date of this
Agreement, has publicly disclosed in filings with the Securities and Exchange
Commission the beneficial ownership of more than 5% of the combined voting power
of the Company’s outstanding securities entitled to vote generally in the
election of directors;

               10.3.2 The stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve an agreement for the sale or disposition by the Company
of all or substantially all the Company’s assets;

               10.3.3 A change in the composition of the Board of Directors of
the Company, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(a) are directors of the Company as of the effective date of this Agreement, or
(b) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);

               10.3.4 The sale, transfer or other disposition of all or
substantially all of the Company’s assets; or

               10.3.5 The stockholders of the Company approve the dissolution or
liquidation of the Company.

          10.4 Competing Company. “Competing Company” means any company engaged
in the development, manufacture or sale of cryogenic receiver front-end devices
for communications systems.

          10.5 Disability. “Disability” means, on or after the effective date of
this Agreement, the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

          10.6 “Executive Officer” shall have the meaning set forth in Rule 3b-7
under the Securities Exchange Act of 1934, as amended.

          10.7 Involuntary Termination. “Involuntary Termination” means the
occurrence of anyone or more of the following:

               10.7.1 without Executive’s express written consent, a material
reduction of Executive’s duties or responsibilities relative to Executive’s
duties or responsibilities in effect immediately prior to such reduction, or the
removal of Executive from such duties and responsibilities, unless Executive is
provided with comparable duties and responsibilities over the same business
unit, or a change in the Executive’s reporting obligations or the employees
reporting to Executive;

               10.7.2 without Executive’s express written consent, a material
reduction of the facilities and perquisites (including office space and
location) available to Executive immediately prior to such reduction;

7



--------------------------------------------------------------------------------



 



               10.7.3 without Executive’s express written consent, a reduction
by the Company of Executive’s Base Salary in effect immediately prior to such
reduction, unless it occurs in connection with a restructuring or other
cost-cutting measure as evidenced by a comparable reduction in the base salary
of all Executive Officers, or a failure to make any travel or living
accommodation payments required hereunder after notice of default and a
reasonable opportunity to cure such default;

               10.7.4 a material reduction by the Company in the kind or level
of employee benefits to which the Executive is entitled immediately prior to
such reduction with the result that the Executive’s overall benefits package is
significantly reduced;

               10.7.5 any purported termination of the Executive by the Company
which is not effected for Cause or for which the grounds relied upon are not
valid;

               10.7.6 the death or Disability of the Executive, or

               10.7.7 the failure of the Company to obtain the assumption of
this Agreement by any successors contemplated in Section 12.

     11. Advice of Counsel. Executive acknowledges that he has been represented
by counsel in the negotiation of this Agreement and is fully aware of his rights
and obligations under this Agreement.

     12. Successors.

          12.1 Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company,” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 12.1 or which becomes bound by the terms of this Agreement by operation
of law.

          12.2 Executive’s Successors. Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

     13. Notice Clause.

          13.1 Manner. Any notice hereby required or permitted to be given shall
be sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, to either party at the address of such party or such
other address as shall have been designated by written notice by such party to
the other party .

          13.2 Effectiveness. Any notice or other communication required or
permitted to be given under this Agreement will be deemed given on the day when
delivered in person, or the business day after the day on which such notice was
mailed in accordance with Section 13.1.

     14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the state of California.

8



--------------------------------------------------------------------------------



 



     15. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in Los
Angeles in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Discovery shall be permitted to the same extent as in a
proceeding under the Federal Rules of Civil Procedure, including (without
limitation) such discovery as is specifically authorized by section 1283.05 of
the California Code of Civil Procedure, without need of prior leave of the
arbitrator under section 1283.05(e) of such Code. Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof. The
Company shall bear the expense of the arbitrator.

     16. Attorneys’ Fees for Executive. The Company will reimburse Executive for
up to $5,000 of legal fees and costs incurred by Executive in connection with
the negotiation of this Agreement. Further, if any litigation or arbitration is
commenced (including any proceedings in a bankruptcy court) between the parties
concerning any provision of this Agreement and Executive is the prevailing party
in such proceeding, the Executive shall be entitled, in addition to such other
relief as may be granted, to recover his attorneys’ reasonable fees and costs
incurred by reason of such litigation or arbitration. The prevailing party shall
be determined by the court or arbitrator based upon an assessment of which
party’s major arguments or positions taken in the proceedings could fairly be
said to have prevailed over the other party’s major arguments or positions on
major disputed issues.

     17. Severability. The invalidity or unenforceability of any provision of
this Agreement, or any terms hereof, shall not affect the validity or
enforceability of any other provision or term of this Agreement.

     18. Confidentiality and Trading Restrictions. The parties agree the
existence and negotiation of this Agreement, and any non-public information
exchanged in connection therewith, are confidential (collectively, “Confidential
Information”). They will not disclose any Confidential Information except as
provided herein. Either party may disclose Confidential Information to its
employees and advisors who are required to have the information for the purpose
of providing assistance in the negotiations. The Company may disclose the
existence of the negotiations and this Agreement at such time as it determines
public disclosure is required under the applicable securities laws. The parties
will not use any Confidential Information except for the decision whether to
enter into an employment relationship and negotiating the terms of employment.
Executive will refrain from trading in the Company’s securities until 72 hours
after public disclosure by Company of this Agreement. Thereafter, Executive may
trade in the Company’s securities only in compliance with the Company’s Insider
Trading Policy.

     19. Integration. This Agreement and any other agreement referred to herein
or executed contemporaneously herewith represent the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

     20. Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes.

     21. Counterparts and Facsimile. This Agreement may be executed in
counterparts and by facsimile.

*** [NEXT PAGE IS SIGNATURE PAGE] ***

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.

     
“Executive”
  “Company”
 
   

  SUPERCONDUCTOR TECHNOLOGIES INC.
 
   
 
   
Jeffrey A. Quiram
  John D. Lockton, Chairman of the Board

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Release of Claims and Covenant Not To Sue

     In consideration of the payments and other benefits that Superconductor
Technologies Inc. (the “Company”) is providing to ______(“Executive”) under the
Employment Agreement entered into by and between Executive and the Company,
dated February ___, 2005, the Executive, on his/her own behalf and on behalf of
Executive’s representatives, agents, heirs and assigns, waives, releases,
discharges and promises never to assert any and all claims, demands, actions,
costs, rights, liabilities, damages or obligations of every kind and nature,
whether known or unknown, suspected or unsuspected that Executive ever had, now
have or might have as of the date of Executive’s termination of employment with
the Company against the Company or its predecessors, parent, affiliates,
subsidiaries, stockholders, owners, directors, officers, employees, agents,
attorneys, insurers, successors, or assigns (including all such persons or
entities that have a current and/or former relationship with the Company) (the
“Released Parties”) for any claims arising from or related to Executive’s
employment with the Company, its parent or any of its affiliates and
subsidiaries and the termination of that employment.

     These released claims also specifically include, but are not limited to,
any claims arising under any federal, state and local statutory or common law,
such as (as amended and as applicable) Title VII of the Civil Rights Act, the
Age Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Equal
Pay Act, the Fair Labor Standards Act, the Industrial Welfare Commission’s
Orders, the California Fair Employment and Housing Act, the California
Constitution, the California Government Code, the California Labor Code and any
other federal, state or local constitution, law, regulation or ordinance
governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort and any claim for attorneys’ fees;
provided, however, that Executive does not release or discharge the Released
Parties from (i) any of the Company’s obligations to him under the Employment
Agreement, and (ii) any vested benefits to which he may be entitled under any
employee benefit plan or program subject to ERISA.

     Furthermore, the Executive acknowledges that this waiver and release is
knowing and voluntary and that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive acknowledges that there may exist facts or claims in
addition to or different from those which are now known or believed by Executive
to exist. Nonetheless, this Agreement extends to all claims of every nature and
kind whatsoever, whether known or unknown, suspected or unsuspected, past or
present. Executive also expressly waives the provisions of California Civil Code
section 1542, which provides: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him/her must have materially affected
his settlement with the debtor.” With respect to the claims released in the
preceding sentences, the Executive will not initiate or maintain any legal or
administrative action or proceeding of any kind against the Company or its
predecessors, parent, affiliates, subsidiaries, stockholders, owners, directors,
officers, employees, agents, successors, or assigns (including all such persons
or entities that have a current or former relationship with the Company), for
the purpose of obtaining any personal relief, nor assist or participate in any
such proceedings, including any proceedings brought by any third parties (except
as otherwise required or permitted by law). The Executive further acknowledges
that he/she has been advised by this writing that:

A-1



--------------------------------------------------------------------------------



 



  •   he/she should consult with an attorney prior to executing this release;  
  •   he/she has at least twenty-one (21) days within which to consider this
release;     •   he/she has up to seven (7) days following the execution of this
release by the parties to revoke the release; and     •   this release shall not
be effective until such seven (7) day revocation period has expired.

     Executive agrees that the release set forth above shall be and remain in
effect in all respects as a complete general release as to the matters released.

     
EXECUTIVE
   

         
 
  Date:    

       

A-2